DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “hashing generator to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

The corresponding structure in the specification must be more than a mere reference to: A general purpose computer, microprocessor, specialized computer, or an undefined component of a computer system, software, logic, code or black box element.  A general purpose computer can be programmed to perform very different tasks in very different ways. The same is true for the programmable components of a computer, such as a microprocessor, application-specific integrated circuit, or field programmable gate array. See WMS Gaming Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349 (Fed. Cir. 1999); In re Aoyama, 656 F.3d 1293, 1299 (Fed. Cir. 2011).

Claim limitation “vector generator to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The specification (in paragraph 51) discloses programming different computer or processor elements so as to perform the claimed function without providing the algorithm needed to transform the computer or microprocessor.
The corresponding structure in the specification must be more than a mere reference to: A general purpose computer, microprocessor, specialized computer, or an undefined component of a computer system, software, logic, code or black box element.  A general purpose computer can be programmed to perform very different tasks in very 

Claim limitation “second frequency moment generator to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The specification (in paragraph 52) discloses programming different computer or processor elements so as to perform the claimed function without providing the algorithm needed to transform the computer or microprocessor.
The corresponding structure in the specification must be more than a mere reference to: A general purpose computer, microprocessor, specialized computer, or an undefined component of a computer system, software, logic, code or black box element.  A general purpose computer can be programmed to perform very different tasks in very different ways. The same is true for the programmable components of a computer, such as a microprocessor, application-specific integrated circuit, or field programmable gate array. See WMS Gaming Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349 (Fed. Cir. 1999); In re Aoyama, 656 F.3d 1293, 1299 (Fed. Cir. 2011).

Claim limitation “comparator to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the 
The specification (in paragraph 49) discloses programming different computer or processor elements so as to perform the claimed function without providing the algorithm needed to transform the computer or microprocessor.
The corresponding structure in the specification must be more than a mere reference to: A general purpose computer, microprocessor, specialized computer, or an undefined component of a computer system, software, logic, code or black box element.  A general purpose computer can be programmed to perform very different tasks in very different ways. The same is true for the programmable components of a computer, such as a microprocessor, application-specific integrated circuit, or field programmable gate array. See WMS Gaming Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349 (Fed. Cir. 1999); In re Aoyama, 656 F.3d 1293, 1299 (Fed. Cir. 2011).

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

While claim 1, line 4, recites “a query request”, it is unclear if this is meant to reference the “query request” from lines 1-2 or a different request.

While claim 17, line 4, recites “a query request”, it is unclear if this is meant to reference the “query request” from lines 1-2 or a different request.

Allowable Subject Matter
Claim 9-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Sheleheda/          Primary Examiner, Art Unit 2424